Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as provided by37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
Claims:
Last claims 27 and 28:
-replaced “27. (New) The system of claim 21” with --28. (New) The system of claim 21--.
-replaced “28. (New) The system of claim 21” with --29. (New) The system of claim 21--.

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 8/17/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-5 and 15-29 are allowed because the prior art of record fails to disclose that:
	-each of the plurality of level shifters including a respective second inverter for receiving input signals; a plurality of second control transistors, each of the second control transistors having a source connected to the ground terminal, a gate connected to the output terminal of the first inverter, and a drain connected to a second output terminal of the respective one of the plurality of level shifters; and a third control transistor having a source configured to receive the first power supply voltage, a gate connected to the output terminal of the first inverter, and a drain connected to  each of the second inverters of each of the plurality of level shifters as combined in claims 1 and 21.
-a plurality of second control transistors connectable between a second output terminal of the respective one of the plurality of level shifters and the ground terminal, each of the second control transistors having a gate connected to the output terminal of the inverter to receive the enable signal as combined in claim 15.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/            Primary Examiner, Art Unit 2842